


117 HR 3032 IH: Jonny Wade Pediatric Cancer Research Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3032
IN THE HOUSE OF REPRESENTATIVES

May 7, 2021
Mr. Rodney Davis of Illinois (for himself, Mr. Bost, Mr. Loudermilk, Mr. Kelly of Pennsylvania, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To increase funding for the 10-Year Pediatric Research Initiative Fund by eliminating taxpayer financing of presidential election campaigns.


1.Short titleThis Act may be cited as the Jonny Wade Pediatric Cancer Research Act. 2.Findings (a)Findings relating to pediatric cancerCongress finds that pediatric cancer—
(1)kills over 100,000 children annually worldwide; (2)reduces a child’s life expectancy by 69 years once diagnosed;
(3)increases the likelihood of a secondary cancer; (4)is the leading cause of death by disease in children;
(5)affects over 300,000 children annually worldwide; and (6)gives life-long adverse side effects to the patient.
(b)Findings relating to pediatric cancer researchCongress finds that pediatric cancer research— (1)increases new treatments for safety and effectiveness;
(2)increases the likelihood of identifying a secondary cancer after treatment; (3)increases survival rates for children;
(4)increases the identity factors that may be associated with reducing risk; (5)enhances our understanding of the fundamental mechanisms of cancer;
(6)increases survivorship research to reduce the long-term adverse effects of cancer and its treatment; and (7)increases the ability to identify the likely causes of pediatric cancer.
3.Termination of taxpayer financing of presidential election campaigns
(a)Termination of designation of income tax paymentsSection 6096 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (d)TerminationThis section shall not apply to taxable years beginning after December 31, 2020..
(b)Termination of fund and account
(1)Termination of presidential election campaign fund
(A)In generalChapter 95 of subtitle H of such Code is amended by adding at the end the following new section:  9014.TerminationThe provisions of this chapter shall not apply with respect to any presidential election (or any presidential nominating convention) after the date of the enactment of this section, or to any candidate in such an election..
(B)Transfer of remaining fundsSection 9006 of such Code is amended by adding at the end the following new subsection:  (d)Transfer of funds remaining after terminationThe Secretary shall transfer the amounts in the fund as of the date of the enactment of this subsection to the 10-Year Pediatric Research Initiative Fund described in section 9008(i)(2), to be available as described in such section and to remain so available until expended..
(2)Termination of accountChapter 96 of subtitle H of such Code is amended by adding at the end the following new section:  9043.TerminationThe provisions of this chapter shall not apply to any candidate with respect to any presidential election after the date of the enactment of this section..
(c)Clerical amendments
(1)The table of sections for chapter 95 of subtitle H of such Code is amended by adding at the end the following new item:   Sec. 9014. Termination.. (2)The table of sections for chapter 96 of subtitle H of such Code is amended by adding at the end the following new item:


Sec. 9043. Termination..
4.Coordination of NIH funding for pediatric research
(a)Sense of CongressThe Congress encourages the Director of the National Institutes of Health to oversee and coordinate research that is conducted or supported by the National Institutes of Health for research on pediatric cancer and other pediatric diseases and conditions, including through the 10-Year Pediatric Research Initiative Fund. (b)Avoiding replicateClause (ii) of section 402(b)(7)(B) of the Public Health Service Act (42 U.S.C. 282(b)(7)(B)) is amended by inserting and shall prioritize such pediatric research that does not replicate existing research activities of the National Institutes of Health before ; and.

